Citation Nr: 1023218	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  96-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic tinea infection (skin disorder).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
depressive disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
headache disorder.

5.  Entitlement to a compensable evaluation for cystic mass 
of the posterior left knee.

(The Veteran's motion for revision of the October 2006 Board 
decision based on clear and unmistakable error (CUE) will be 
the subject of a separate decision.)

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to December 
1976 and from November 1990 to May 1991.  He also had service 
in the Reserves.

This matter came before the Board from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

In October 1997, the Board issued a decision which denied a 
claim for reopening a claim of entitlement to service 
connection for chronic tinea infection.  The United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's decision in a March 1999 Memorandum Decision, and 
remanded the case for readjudication.  The case was returned 
to the Board in May 1999.  Since then, the Veteran has 
perfected various appeals and the case was remanded in August 
1999, February 2002, and July 2004.

In an October 2006 decision, the Board denied entitlement to 
service connection for chronic disability resulting from an 
illness manifested by fatigue, shortness of breath/difficulty 
breathing, and sleep impairment as due to an undiagnosed 
illness; determined that new and material evidence had not 
been submitted to reopen claims of entitlement to service 
connection for a skin disability, depressive disorder, 
hearing loss disability, and a headache disability.  A 
compensable evaluation for a cystic mass of the left knee was 
denied.  A claim of entitlement to service connection for 
PTSD was reopened and remanded for additional development, as 
was the Veteran's claim of entitlement to a total rating 
based on unemployability due to service connected 
disabilities (TDIU).  Those claims have not yet been 
recertified to the Board for appellate consideration.  

In a September 2008 memorandum decision, the Court affirmed 
the Board's decision regarding the denial of entitlement to 
service connection for chronic disability resulting from an 
illness manifested by fatigue, shortness of breath/difficulty 
breathing, and sleep impairment as due to an undiagnosed 
illness.  It also vacated and remanded the issues pertaining 
to reopening the claims of entitlement to service connection 
for a skin disability, depressive disorder, hearing loss 
disability, and a headache disability; and the issue of the 
evaluation of the Veteran's left knee disability.

The Board observes that the Veteran was afforded a hearing 
before a Veterans Law Judge in April 2006.  In March 2010 he 
was advised that the Judge that conducted his hearing was no 
longer employed by the Board and that he could opt for an 
additional hearing.  He responded in March 2010 that he did 
not wish to have another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its October 2008 memorandum decision, the Court determined 
that notice provided to the Veteran pertaining to his 
petitions to reopen was too general in that it did not inform 
the Veteran of the specific evidence necessary to support 
each petition to reopen.  It concluded that because the 
Veteran had not received adequate § 5103(a) notice, the Board 
erred in adjudicating the claims to reopen.  The Board notes 
that during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  Accordingly, these claims must be remanded 
so that the Veteran may be provided adequate notice with 
respect to the evidence necessary to reopen his claims.  

Regarding the Veteran's claim of entitlement to a compensable 
evaluation for cystic mass of the posterior left knee, the 
Court stated that the Board's statement of reasons and bases 
regarding functional loss was inadequate.  With regard to 
this issue, the Board notes that the Veteran was most 
recently afforded a VA examination of his left knee 
disability in October 2004.  The report of that examination 
does not provide a discussion of any functional loss due to 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In light of the conclusions 
in the Court's memorandum decision, the Board has determined 
that an additional examination is necessary.

The Board has concluded that additional development of the 
record is required.  Accordingly, the case is REMANDED for 
the following action:

1.  Send the Veteran a corrective notice 
addressing the tinea infection, 
depressive disorder, hearing loss 
disability, and headache disorder claims 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice should explain 
the terms "new" and "material;" and 
explain the types of evidence that would 
be considered new and material.  The 
notice should describe what evidence 
would be necessary to satisfy the element 
of the underlying claims which were found 
insufficient in the prior decisions; 
degree of the disability; and effective 
date if service connection is granted.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; Kent, 
Dingess/Hartman.

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his cystic mass of the posterior left 
knee.  All necessary testing should be 
carried out in conjunction with this 
examination.  All manifestations of the 
service-connected cystic mass of the left 
knee should be identified.  

The results of range of motion testing of 
the left knee should be reported, and any 
excursion of motion accompanied by pain 
should be specifically identified.  

The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, the 
examiner should identify the point at 
which pain or any other factor limits 
motion.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

4.  Readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded an 
appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


